DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 7 and 13-20 are cancelled. A complete action on the merits of pending claims 1-6 and 8-12 appears herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plane of ultrasound projected from the ultrasound probe in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-10, and 12 is rejected under 35 U.S.C. 103 as being unpatentable over ZARINS et al. (hereinafter “ZARINS”) (US 2017/0215949 A1) in view of Sobotka (US 2015/0051594 A1) and further in view of Vaezy et al. (hereinafter “Vaezy”) (US 2005/0203399 A1).
Regarding claims 1, 2, and 12, ZARINS teaches 
a disruptor (Page 2, Par. [0012]: ovarian tissue apparatus) including an ablation device (Page 2, Par. [0012]: The ovarian tissue apparatus comprises a therapeutic element; Page 6, Par. [0054]: the therapeutic element may comprise a microwave antenna); and 
advancing the disruptor/ablation device and an ultrasound probe intravaginally, (Page 7, Par. [0059]: The ovarian tissue apparatus, including a docking device, may be advanced via a natural orifice route through the vagina-uterus-fallopian tubes and may be guided using an ultrasound element on the docking device.) and advancing the disruptor/ablation device relative to the ultrasound probe into a fallopian tube (Page 7, Par. [0059]: The ovarian tissue apparatus, including the docking device, may be advanced via a natural orifice route through the vagina-uterus-fallopian tubes. The ablation device would naturally be positioned on the ovarian tissue apparatus such that it would be advanced through the vagina-uterus-fallopian tube route to access the target ovarian tissue; Page 2, Par. [0012]: the therapeutic element is slidable within and deployable from the lumen of the docking device of the ovarian tissue apparatus) to a position adjacent the ovarian nerve; (Page 5, Par. [0044]: exemplary ovarian tissues to be treated include the ovaries and nerves associated with the ovaries. One of ordinary skill in the art would recognize that once the therapeutic element has travelled through the vagina-uterus-fallopian tube route, moving the treatment element to a position adjacent the ovarian nerve would be ideal to treat the ovarian nerve.) and 
activating the disruptor to treat ovarian tissue with an ablation device (Page 2, Par. [0011]: The ovarian tissue apparatus includes an engagement/docking device that engages the ovarian tissue. The ovarian tissue apparatus can then apply a treatment to the ovarian tissue a least one therapeutic element configured to deliver energy to the target tissue) using microwave energy. (Page 6, Par. [0054]: the therapeutic element may comprise a microwave antenna)
ZARINS further teaches projecting ultrasound from the ultrasound probe to an ovary including an ovarian nerve; (Page 7, Par. [0059]: The steps of advancing, deploying, and manipulating the ovarian tissue apparatus may be accomplished using image guidance including transvaginal ultrasound and an ultrasound element on the docking device. In order to visualize the target area around/including the ovary, the ultrasound plane would have to be projected from the ultrasound probe to the ovary.)
ZARINS does not explicitly teach denervating the ovarian nerve using microwave energy; projecting a plane of ultrasound from the ultrasound probe, and advancing the disruptor/ablation device relative to the ultrasound probe along the plane of ultrasound
Sobotka, in an analogous device, teaches denervating the ovarian nerve using microwave energy. (Page 17, Col. 2, Claim 19: an energy delivery element of an ovarian denervation catheter at least partially ablates the neural fibers innervating the ovary of the patient; Page 3, Col. 2, Par. [0035]: microwave energy can be used to induce ovarian neuromodulation)
Sobotka further teaches that at least partially ablating the neural fibers innervating the ovary results in a therapeutically beneficial reduction in one or more physiological conditions associated with polycystic ovary syndrome (PCOS) (Page 17, Col. 2, Claim 19). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified ZARINS to incorporate the teachings of Sobotka and include the denervation of the ovarian nerve with an ablation device. Doing so would produce the predictable result of treating PCOS by reducing at least one physiological conditions associated with polycystic ovary syndrome.
The combination of ZARINS/Sobotka, as discussed above, does not explicitly teach projecting a plane of ultrasound from the ultrasound probe, and advancing the disruptor/ablation device relative to the ultrasound probe along the plane of ultrasound
(Fig. 8, Char. 202: imaging probe) which projects a plane of ultrasound for imaging (Fig. 8, Char. 202a: imaging plane) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of ZARINS/Sobotka, as discussed above, to incorporate the teachings of Vaezy, and configure the ultrasound probe to project a plane of ultrasound for the predictable result of visualizing the treatment area and portions of the treatment apparatus in the field of view.
Regarding Claim 3, the combination of ZARINS/Sobotka/Vaezy, as applied to claims 1, 2, and 12 above, teaches activating the disruptor includes ablating the ovarian nerve with the ablation device. (Sobotka: Page 17, Claim 19: an energy delivery element of an ovarian denervation catheter at least partially ablates the neural fibers innervating the ovary of the patient – It is implicit that this limitation be present in the ZARINS/Sobotka/Vaezy combination based on the rejection to claims 1, 2, and 12 above.)
Regarding Claim 4, the combination of ZARINS/Sobotka/Vaezy, as applied to claims 1, 2, and 12 above, teaches advancing the disruptor to a position adjacent to an infundibulopelvic ligament. (ZARINS: Fig. 1A: Taking the vagina-uterus-fallopian tube path described in Page 7, Par. [0059] would naturally lead to the disruptor (Ovarian tissue apparatus) being advanced into a position adjacent to an infundibulopelvic ligament (Char. 5: suspensory ligament) in order to access and treat ovarian tissue, as the infundibulopelvic (suspensory) ligament is adjacent to the fallopian tube as shown in Fig. 1A)
Regarding Claim 5, the combination of ZARINS/Sobotka/Vaezy, as applied to claims 1, 2, and 12 above, teaches the plane of ultrasound is projected from the ultrasound probe to the ovary while the disrupter is activated. (ZARINS: Page 7, Par. [0059]: the ovarian tissue apparatus may be advanced via a natural orifice route through the vagina-uterus-fallopian tubes, and manipulate tissue using image guidance including transvaginal ultrasound, or an ultrasound element on the device. In order to visualize the target area around/including the ovary, the ultrasound plane would have to be projected from the ultrasound probe to the ovary.)
Regarding Claim 6, the combination of ZARINS/Sobotka/Vaezy, as applied to claim 5 above, teaches the disrupter is coupled to the ultrasound probe, (ZARINS: Page 7, Par. [0059]: an ultrasound element may be placed on the ovarian tissue apparatus to provide image guidance during advancement, deployment, and manipulation) and the disruptor and the ultrasound probe are introduced intravaginally together. (The ultrasound element being placed on the ovarian tissue apparatus implies that it would be introduced intravaginally with the ovarian tissue apparatus)
Regarding Claim 8, the combination of ZARINS/Sobotka/Vaezy, as applied to claims 1, 2, and 12 above, teaches a guide tube (ZARINS: Page 2, Par. [0012]: the docking device comprises an elongate body and having a proximal end, a distal end, and a lumen therethrough, and the therapeutic element being slidable within and deployable from the lumen of the docking device.) is coupled to the ultrasound probe, (ZARINS: Page 7, Col. 2, Par. [0059]: The ovarian tissue apparatus comprises a docking device, and an ultrasound element may be placed on the docking device, to provide image guidance during the steps of advancement, deployment, and manipulation) and wherein advancing the disruptor relative to the ultrasound probe includes advancing the disruptor through the guide tube. (Zarins: Page 2, Par. [0012]: the therapeutic element is slidable within and deployable from the lumen of the docking device.)
Regarding Claim 9, the combination of ZARINS/Sobotka/Vaezy, as applied to claim 8 above, teaches advancing the disruptor through the guide tube includes directing the disruptor away from the ultrasound probe as the disruptor is advanced relative to the ultrasound probe. (Zarins: Pages 8-9, Par. [0066]: the orientation between the therapeutic element and the visualization plane of the probe may be decoupled by rotating either the ultrasound probe or the therapeutic element)
Regarding Claim 10, the combination of ZARINS/Sobotka/Vaezy, as applied to claim 9 above, teaches directing the disruptor away from the ultrasound probe includes intravaginally positioning the guide tube such that the guide tube directs the disruptor toward the fallopian tube. (ZARINS: Fig. 1A-B: Taking the vagina-uterus-fallopian tube path to treat ovarian tissue as described in Page 7, Par. [0059] would naturally lead to the guide tube directing the ablation device of the disruptor (therapeutic element of the ovarian tissue apparatus) toward the proximal portion of the fallopian tube, connected to the uterus, as it exits the distal opening of the fallopian tube to move into position to treat ovarian tissue.)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ZARINS (US 2017/0215949 A1), in view of Sobotka (US 2015/0051594 A1), in view of Vaezy (US 2005/0203399 A1), as applied to claims 1, 2, and 12 above, and further in view of Lambert et al. (hereinafter “Lambert”) (US 2014/0135715 A1).
Regarding claim 11, the combination of ZARINS/Sobotka/Vaezy, as applied to claims 1, 2, and 12 above, does not explicitly teach activating the disruptor disrupts a myelin sheath of the ovarian nerve without disrupting a nerve fiber of the ovarian nerve.
Lambert, in a similar field of endeavor, teaches the use of energy to selectively ablate myelin. (Page 8, Claim 17)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of ZARINS/Sobotka/Vaezy, as applied to claims 1, 2, and 12 above, to incorporate the teachings of Lambert and include a commonly known method of denervation such as destroying the myelin sheath to achieve the predictable result of denervating the target nerve.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./             Examiner, Art Unit 3794